EXHIBIT C
                                 Bankruptcy Ledger Information: 0036237857 [ Account Data Views:623 ]
                                                  1636 TROWBRIDGE
Borrower:           GRIFFIN,THOMAS Address:                       Prin Bal:            $251,160.37                             Investor Type:     FNMA
                                                  CIR
Co-Borrower                                                       Add Prin
                    GRIFFIN,STACEY City:          ROCKWALL                             $0.00                                   Investor #:        4M1
Name:                                                             Bal:
                                                                  Account              First Mortgage - Conventional           Investor Account
Due Date:           09/01/2019          State:    TX
                                                                  Type:                Without PMI                             #:
Last Pmt Appd                           Zip                       Total Pmt                                                                       095/NEW RESIDENTIAL
                    09/30/2019                    75032                                $1,949.81                               PLS Client ID:
On:                                     Code:                     Amt:                                                                            MORTGAGE LLC
                                                                          Filing Information
Bankruptcy Chapter:              Chapter13Filed    Bankruptcy Case Number: 20-40360                  Bankruptcy Filing Date:      02/03/2020 Bankruptcy Debtor:
                                 THOMAS            Bankruptcy Debtor 2     STACEY                    First Post Petition Due                 Current Post Petition Due
Bankruptcy Debtor 1 Name:                                                                                                         03/01/2020                              03/01/2020
                                 GRIFFIN           Name:                   GRIFFIN                   Date:                                   Date:
Post Petition Payment
                                 $1,782.75
Amount:
                                                            Additional Post Petition Amounts Due
No Data Available
                                                                               Comments
Row Count = 0
Comment Type                Comment Line 1 Description                      Comment Line 2 Description                               Comment Line 3 Description
No Data Available
                                                                         Ledger Information
Row Count = 2
                                                                                                               Payment                         Post Petition             New
                                  Ledger     Received Payment                                   History                    Check Check Applied
History Entry Source                                            Activity Description                           Effective                       Payment Due               Suspense
                                  Date       Amount Due Date                                    Type                       Date Number Amount
                                                                                                               Date                            Amount                    Balance
                                                                BEGINNING DEBTOR
InsideHostSystemGeneratedEntry 02/04/2020                                                       PostPetition                                                                   $0.00
                                                                SUSPENSE BALANCE
                                                                BEGINNING TRUSTEE
InsideHostSystemGeneratedEntry 02/04/2020                                                       Trustee                                                                        $0.00
                                                                SUSPENSE BALANCE




                                                                               Page 1 of 1                                               Generated: 07/27/2020 3:54:55 PM
